                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 MICHAEL SHAUGHNESSY,                       )
                                            )
                       Plaintiff,           )
                                            )
                v.                          )                 1:18-CV-461
                                            )
 DUKE UNIVERSITY, PRIVATE                   )
 DIAGNOSTIC CLINIC, PLLC,                   )
                                            )
                       Defendant.           )

                        MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

        This matter is before the Court on a motion to dismiss for lack of subject matter

jurisdiction filed by defendant Private Diagnostic Clinic, PLLC. Plaintiff Michael

Shaughnessy has not shown that he exhausted his administrative remedies in his Title VII

and ADA claims against PDC, which is a prerequisite for jurisdiction. PDC’s motion

will be granted as to these claims. The Court will retain supplemental jurisdiction over

Dr. Shaughnessy’s state law claims against PDC, which form part of the same case or

controversy as his remaining federal claims against Duke. PDC’s request for attorney’s

fees will be denied.

   I.      Background

        Dr. Shaughnessy is an anesthesiologist who worked at Duke University School of

Medicine from 2010 until 2017, when Duke declined to renew his contract. Doc. 19 at

¶¶ 6–7, 59, 85. During this time, Dr. Shaughnessy performed academic activities at Duke

and practiced medicine under Duke’s “faculty practice plan” as a member of the Private
Diagnostic Clinic. Doc. 24-1 at 2; Doc. 15-1 at ¶¶ 7–8; Doc. 24-2 at ¶¶ 2.1–2.2. PDC is

a private limited liability company whose purpose is to “provide a structure through

which its Members can engage in the private practice of medicine for private gain, while

retaining their academic relationship with Duke University.” Doc. 24-2 at ¶¶ 1.1, 2.1.

         After his termination, Dr. Shaughnessy filed a charge with the Equal Employment

Opportunity Commission alleging that Duke had discriminated against him because of a

disability and retaliated against him for opposing disability and sex discrimination, in

violation of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Doc. 15-2 at 1, ¶ IX. Some

months later, the EEOC issued a notice of dismissal and right to sue letter. Doc. 22-1.

         In May 2018, Dr. Shaughnessy filed this suit against Duke and PDC. Doc. 1 at 1,

24. In his amended complaint, he asserts claims against Duke and PDC for

discrimination and retaliation in violation of the Americans with Disabilities Act and

Title VII, as well as state law causes of action against both defendants. See Doc. 19 at 2,

¶¶ 88–140. PDC has moved to dismiss the ADA and Title VII claims for lack of subject

matter jurisdiction and the state law claims on discretionary grounds. Doc. 22 at 5–14.

   II.      Subject Matter Jurisdiction

         Subject matter jurisdiction is a “threshold matter” courts must address before

making any decision on the merits of a case. Steel Co. v. Citizens for a Better Env’t, 523

U.S. 83, 94–95 (1998). Federal courts have subject matter jurisdiction over claims

brought under Title VII and the ADA only if the plaintiff has exhausted administrative



                                                2
remedies. Jones v. Calvert Grp., Ltd., 551 F.3d 297, 300 (4th Cir. 2009); Thiessen v.

Stewart-Haas Racing, LLC, 311 F. Supp. 3d 739, 743 (M.D.N.C. 2018).

       Title VII and the ADA have identical exhaustion requirements. Sydnor v. Fairfax

Cty., 681 F.3d 591, 593 (4th Cir. 2012); § 2000e-5(b), (f)(1) (Title VII exhaustion

requirements); § 12117(a) (incorporating Title VII’s enforcement procedures for ADA

claims, including its exhaustion requirement). Under both statutes, a plaintiff must file a

charge of discrimination with the EEOC before federal courts have jurisdiction. § 2000e-

5(b), (f)(1) (Title VII exhaustion requirements); Sydnor, 681 F.3d at 593.

       At the appropriate time after the charge is filed, a plaintiff may bring a civil action

“against the respondent named in the charge.” 42 U.S.C. § 2000e-5(f)(1). The Fourth

Circuit interprets this provision to allow civil action only against the respondent(s) named

in the charge, not against unnamed parties. Causey v. Balog, 162 F.3d 795, 800 (4th Cir.

1998). “The naming requirement serves two purposes, and is not a mere technicality:

First, it notifies the charged party of the asserted violation. Secondly, it brings the

charged party before the EEOC and permits effectuation of the Act’s primary goal, the

securing of voluntary compliance with the law.” Alvarado v. Bd. of Trs. of Montgomery

Cmty. Coll., 848 F.2d 457, 458–59 (4th Cir. 1988);1 Alexander v. Diversified Ace Servs.

II, AJV, No. 1:11CV725, 2014 WL 502496, at *8 (M.D.N.C. Feb. 7, 2014).

       A claimant fails to exhaust his administrative remedies if the EEOC charge

references different actors “than the central factual allegations in his formal suit.”


   1
     The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
                                                  3
Chacko v. Patuxent Inst., 429 F.3d 505, 506 (4th Cir. 2005). If a plaintiff sues a

defendant who was not named in the EEOC charge, the Court has no subject matter

jurisdiction over claims against that defendant, and such claims must be dismissed for

failure to exhaust unless an exception applies. See Brown v. Minichbauer, No.

1:13CV474, 2014 WL 12493189, at *2 (M.D.N.C. Apr. 16, 2014), aff'd, 585 F. App’x

261 (4th Cir. 2014); Mayes v. Moore, 419 F. Supp. 2d 775, 782–83 (M.D.N.C. 2006).

       While not directly addressed, PDC appears to be making a factual challenge to

subject matter jurisdiction, see Doc. 15 at 2 n.1, contending that some or all of Dr.

Shaughnessy’s jurisdictional allegations are not true. See Adams v. Bain, 697 F.2d 1213,

1219 (4th Cir. 1982) (discussing the difference between facial and factual challenges to

subject matter jurisdiction and the distinct scope and standard of review for each). Both

parties have submitted evidence, and the Court will therefore treat the matter under the

rules applying to factual challenges. The Court treats the allegations in the complaint as

“mere evidence on the issue” of subject matter jurisdiction, Richmond, Fredericksburg &

Potomac R.R. v. United States, 945 F.2d 765, 768 (4th Cir. 1991), and may consider

documents provided by the parties without converting the proceeding to one for summary

judgment. Adams, 697 F.2d at 1219. Dr. Shaughnessy bears the burden of proving the

necessary jurisdictional facts by a preponderance of the evidence. United States ex rel.

Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009).

       Here, Dr. Shaughnessy’s EEOC charge lists only “Duke University” in the box for

“Employer . . . Who Discriminated Against Me.” Doc. 15-2 at 1. PDC is not named on



                                               4
the charge form, but Dr. Shaughnessy does mention PDC twice in the affidavit he

attached to the EEOC charge:

       7. On or about August 1, 2011, I was hired into a faculty position in the
       Department of Anesthesiology at Duke University and appointed as an
       Assistant Professor. As part of the hiring process, I entered into a contract
       with the Private Diagnostic Clinic, PLLC to work as a physician at Duke
       Hospital. . . .

       46. Because my contract is being terminated with Duke University, I can no
       longer be a member of the Private Diagnostic Clinic, PLLC. I can no
       longer be a doctor at Duke. I am also being denied my profit-sharing,
       known as “gain share.”

Doc. 15-1. Neither assertion indicates any wrongdoing, discrimination, retaliation, or

independent acts by PDC. Only Duke is shown as receiving a copy of the right to sue

letter the EEOC sent to Dr. Shaughnessy, see Doc. 1-1 at 1, and PDC’s uncontradicted

evidence is that PDC did not know about the EEOC charge until Dr. Shaughnessy filed

this lawsuit. See, e.g., Doc. 17 at ¶ 3.

       Dr. Shaughnessy’s EEOC charge did not satisfy either purpose of the naming

requirement as to PDC. Because PDC was not named as the employer in the charge form

and the affidavit does not allege any wrongdoing by PDC, the charge did not

provide notice to PDC that it was potentially subject to liability, nor did it permit the

EEOC to attempt conciliation with PDC. See Causey, 162 F.3d at 800–01. Dr.

Shaughnessy’s passing mention of PDC in the charge affidavit does not make PDC a

“respondent named in the charge.” 42 U.S.C. § 2000e-5(f)(1).

        Because Dr. Shaughnessy has not named PDC as a respondent in his EEOC

charge or otherwise identified PDC as an independent wrongdoer, the Court would


                                                5
typically dismiss his claims against PDC for lack of subject matter jurisdiction. See

Mayes, 419 F. Supp. 2d at 782. However, Dr. Shaughnessy contends that the substantial

identity exception excuses the omission of PDC from the EEOC charge.

        “[D]istrict courts throughout the Fourth Circuit have recognized a ‘substantial

identity’ exception to Title VII’s naming requirement where unnamed defendants are

substantially identical, though not necessarily outright identical, to the named defendant.”

Keener v. Universal Cos., Inc., 128 F. Supp. 3d 902, 915 (M.D.N.C. 2015).2 “If unnamed

defendants are substantially or ‘functionally’ identical to named ones, then the plaintiff

may sue all defendants in a district court action, even though some defendants were

unnamed in the administrative action.” Mayes, 419 F. Supp. 2d at 783.

       District courts in the Fourth Circuit generally consider four factors to determine if

the substantial identity exception applies:

       1) whether the role of the unnamed party could through reasonable effort
          by the complainant be ascertained at the time of the filing of the EEOC
          complaint;

       2) whether, under the circumstances, the interests of a named [party] are so
          similar as the unnamed party's that for the purpose of obtaining
          voluntary conciliation and compliance it would be unnecessary to
          include the unnamed party in the EEOC proceedings;

       3) whether its absence from the EEOC proceedings resulted in actual
          prejudice to the interests of the unnamed party;


   2
     Although the Fourth Circuit has not explicitly adopted the substantial identity exception, the
Circuit “has cited [it] with approval in dicta.” Cook v. N.C. Cent. Univ., No. 1:16-CV-87, 2016
U.S. Dist. LEXIS 160583, at *7 n.4 (M.D.N.C. 2016) (citing Alvarado, 848 F.2d at 461); see
also EEOC v. Am. Nat’l Bank, 652 F.2d 1176, 1186 n.5 (4th Cir. 1981) (“where there is
substantial, if not complete identity of parties before the EEOC and the court, it would require an
unnecessarily technical and restrictive reading of [Title VII] to deny jurisdiction”).
                                                  6
       4) whether the unnamed party has in some way represented to the
          complainant that its relationship with the complainant is to be through
          the named party.

Mayes, 419 F. Supp. 2d at 783 (quoting Glus v. G.C. Murphy Co., 562 F.2d 880, 888 (3d

Cir. 1977)); Keener, 128 F. Supp. 3d at 915; see also Mayo v. Questech, Inc., 727 F.

Supp. 1007, 1011 (E.D. Va. 1989). The burden is on Dr. Shaughnessy to show that this

exception applies, as he has the burden of showing subject matter jurisdiction. See Piney

Run Pres. Ass’n v. Cty. Comm’rs of Carroll Cty., 523 F.3d 453, 459 (4th Cir. 2008).

Viewing all four factors together, the Court concludes that Dr. Shaughnessy has not

established that the substantial identity exception should apply.

       As to the first factor, Dr. Shaughnessy’s affidavit attached to the EEOC charge

shows he knew of PDC’s existence at the time he filed the EEOC charge and knew that it

was a different entity from Duke. See Doc. 15-1 at ¶ 7 (noting he had entered into a

separate contract with PDC). This distinction would have been clear to Dr. Shaughnessy

when he executed PDC’s Operating Agreement some years earlier. See Doc. 24-2 at

¶¶ 2.1, 3.1–3.4, art. IV (PDC Operating Agreement, outlining the purpose, membership,

and structure of PDC and how the profit share of members such as Dr. Shaughnessy

would be determined); Doc. 19 at ¶¶ 7–8. Other than conclusory allegations of alter-ego

status discussed infra, see Doc. 24 at 7–11, he has not asserted that he was unable to

distinguish between the roles PDC and Duke played in the alleged unlawful

discrimination. The first factor thus weighs against application of the substantial identity

exception.



                                               7
       As to the fourth factor, Dr. Shaughnessy does not allege and has presented no

evidence that the unnamed party––PDC––represented to him that their relationship was

to be mediated through the named party––Duke. See Mayes, 419 F. Supp. 2d at 783.

While the offer of employment letter from Duke states that Dr. Shaughnessy would be a

member of the PDC and outlines various conditions of the membership, Doc. 24-1 at 2–3,

the letter was written by Duke, not PDC. Moreover, it specifically notes that a

“representative from the PDC will coordinate [signing the PDC Operating Agreement]

with you,” id. at 5, which makes it clear that Dr. Shaughnessy had a direct and separate

relationship with PDC. See Doc. 24-2. The fourth factor also weighs against application

of the substantial identity exception.

       Courts often emphasize the second and third factors as “the most important, as

they are most reflective of the two-fold purpose of the naming requirement, that is,

providing notice and an opportunity for voluntary conciliation.” Keener, 128 F. Supp. 3d

at 915–16; see also Mayo, 727 F. Supp. at 1011. As to these factors, Dr. Shaughnessy

has not met his burden on the current record. He often does not distinguish in the

amended complaint between actions of Duke and actions of PDC,3 making it difficult to

tell whether he contends PDC independently discriminated or retaliated against him or

whether his claims against PDC are strictly vicarious, or some combination thereof. This




   3
     Dr. Shaughnessy acknowledges in the complaint that Duke and PDC are separate entities,
Doc. 19 at ¶¶ 2–3, but he then states that “references to ‘Duke’ shall encompass both Duke and
PDC unless otherwise specified.” Id. at ¶ 3.
                                                 8
prevents the Court from assessing whether Duke’s and PDC’s interests are sufficiently

aligned and whether PDC was prejudiced by its absence from the EEOC process.

       Dr. Shaughnessy does allege that PDC owned Regional Anesthesia, PLLC, Doc.

19 at ¶ 52, and that the chair of the anesthesiology department at Duke claimed to have

the authority to overrule Regional Anesthesia’s decision to hire Dr. Shaughnessy and

threatened to blackball his prospective job there. Id. at ¶ 66. Perhaps this means Dr.

Shaughnessy contends the Duke chair was retaliating against him on behalf of PDC. If

this is the case, then PDC may be guilty of distinct wrongdoing from Duke’s, and its

interests in EEOC conciliation would not necessarily align with Duke’s. This would

make it likely PDC was prejudiced by its inability to participate in the EEOC process.

       On the other hand, Dr. Shaughnessy may be contending that PDC is somehow

vicariously liable for actions taken by Duke. He did not allege any specific misconduct

by PDC in his EEOC charge. To the extent he references individual actors, he refers to

them by their Duke titles. See, e.g., Doc. 19 at ¶¶ 34–35. He further alleges in the

complaint that “PDC is a company affiliated with Duke and controlled by Duke.” Id. at

¶ 3. If that is the case, then PDC’s interests may be more similar to Duke’s interests than

if his claims are based on independent conduct or acts by PDC. But still, their interests

would likely not be so similar that PDC would suffer no prejudice from a missed

opportunity at conciliation.

       Given the lack of clarity about the nature of Dr. Shaughnessy’s discrimination and

retaliation claims against PDC, the Court is unable to say that the interests of PDC and

Duke are so similar that PDC’s inclusion in the EEOC process was unnecessary, or that

                                               9
there is no unfair prejudice to PDC. See Mayes, 419 F. Supp. 2d at 783. Therefore, these

two factors join the first and fourth as weighing against application of the substantial

identity exception.

       Dr. Shaughnessy relies on Alexander, 2014 WL 502496, at *10, and Keener, 128

F. Supp. 3d at 916, to support application of the exception. Those cases, however, have

markedly different facts.

       In Keener, the plaintiff named “Universal Forest Products” as the respondent in

her EEOC charge but later sued “Universal Forest Products, Inc.” (UFPI) and “Universal

Forest Products Eastern Division, Inc” (UFP Eastern). 128 F. Supp. 3d at 906, 916.

Because “Plaintiff could have been referring to UFPI and UFP Eastern by stating that she

was employed by ‘Universal Forest Products’ . . . Plaintiff sufficiently identified the

parties so as to give this court subject matter jurisdiction.” Keener, 128 F. Supp. 3d at

916. Here, Dr. Shaughnessy could not have been referring to PDC when he stated in his

EEOC charge he was employed by Duke; their names are totally dissimilar, unlike UFP,

UFPI, and UFP Eastern.

       In Alexander, the plaintiff alleged significantly more facts than Dr. Shaughnessy

to support inclusion of additional unnamed corporate defendants. There, the plaintiff

alleged that the defendant named in the EEOC charge was a joint venture and alter ego of

the unnamed defendants, and the plaintiff had no reason to know of the existence of those

additional defendants or their relation to the named defendant. See 2014 WL 502496, at

*9–10. Dr. Shaughnessy, on the other hand, knew of PDC’s existence and its relation to

Duke when he filed his EEOC charge––he had a direct contract with PDC and a share in

                                               10
its profits, Doc. 19 at ¶¶ 8, 31, and he ratified PDC’s operating agreement, which

explained its membership, structure, and relation to Duke. Id. at ¶ 8; Doc. 24-2 at arts.

III, IV. An additional unnamed defendant in Alexander was specifically identified in the

EEOC charge as participating in the wrongdoing, and the plaintiff alleged in the

complaint that she discussed the EEOC charge with him, thus giving him notice. 2014

WL 502496, at *10. None of this occurred in Dr. Shaughnessy’s case.

       Neither Alexander nor Keener stand for the proposition that passing mention of an

entity in a charge affidavit with no allegation of wrongdoing is sufficient to exhaust

administrative remedies against that entity. Dr. Shaughnessy has not exhausted his

administrative remedies against PDC and his Title VII and ADA claims against it must be

dismissed. See Mayes, 419 F. Supp. 2d at 782.

   III.   Supplemental Jurisdiction over State Law Claims against PDC

       Dr. Shaughnessy also asserts state law causes of action against PDC for wrongful

discharge in violation of North Carolina public policy and tortious interference with

prospective economic advantage. Doc. 19 at 28, 31. PDC contends that dismissal of the

Title VII and ADA claims against it means the “anchor for supplemental subject matter

jurisdiction” over Dr. Shaughnessy’s state law claims against PDC is gone. Doc. 22 at

11. The federal claims against PDC are not, however, the only “anchor” for

supplemental jurisdiction over the state claims.

       28 U.S.C. § 1367(a) allows courts to exercise supplemental jurisdiction over state

claims “that are so related to” claims over which the court has original jurisdiction “that

they form part of the same case or controversy under Article III of the United States

                                               11
Constitution.” This jurisdictional grant extends to “claims that involve the joinder . . . of

additional parties,” § 1367(a), provided they form part of the same case or controversy as

claims over which the court has original jurisdiction. Hinson v. Norwest Fin. S.C., Inc.,

239 F.3d 611, 615 (4th Cir. 2001). State claims are part of the same case or controversy

as federal claims when they “derive from a common nucleus of operative fact . . . such

that [plaintiff] would ordinarily be expected to try them all in one judicial proceeding.”

Axel Johnson, Inc. v. Carroll Carolina Oil Co., 145 F.3d 660, 662 (4th Cir. 1998).

       Here, Dr. Shaughnessy has made Title VII and ADA claims against Duke, and the

Court has original jurisdiction over those claims pursuant to 28 U.S.C. § 1331. See also

Doc. 23 at ¶ 4 (Duke’s Ans., conceding the Court has subject matter jurisdiction over the

action against it). The Court retains original jurisdiction over those claims even after it

dismisses Dr. Shaughnessy’s Title VII and ADA claims against PDC.          The facts

underlying Dr. Shaughnessy’s state law claims against PDC for wrongful discharge and

tortious interference with prospective economic advantage appear to overlap substantially

with his allegations of disability discrimination and retaliation against Duke. Compare

Doc. 19 at ¶¶ 88–118 (Title VII and ADA claims), with id. at ¶¶ 119–123 (wrongful

discharge claim), and id. at ¶¶ 128–134 (tortious interference claim).

       Because the state claims against PDC and federal claims against Duke derive from

a common nucleus of operative fact, exercise of supplemental jurisdiction is appropriate

under § 1367(a). See Bennett v. Fastenal Co., 184 F. Supp. 3d 304, 308 (W.D. Va. 2016)

(“Most federal courts require only a loose factual connection between the claims to

satisfy the requirement that the claims arise from a common nucleus of operative fact.”);

                                               12
see also Hinson, 239 F.3d at 615; Axel Johnson, 145 F.3d at 662. The facts and witnesses

overlap, and requiring Dr. Shaughnessy to litigate his state claims against PDC in

separate proceedings in state court would likely result in duplicative proceedings.

“[R]esources of the courts and the parties would be wasted by forcing the plaintiff[] to

pursue litigation on related claims in both state and federal court . . . .” Cornerstone

Consultants, Inc. v. Prod. Input Solutions, 789 F. Supp. 2d 1029, 1059 (N.D. Iowa 2011).

For reasons of judicial economy, fairness, and convenience, the Court exercises its

discretion to retain the state law claims against PDC. See SV Int’l, Inc. v. Fu Jian

Quanyu Indus. Co., 820 F. Supp. 2d 677, 693 (M.D.N.C. 2011) (noting that “one basis

for exercising supplemental jurisdiction is the need to avoid duplicative evidence for the

sake of judicial economy”).

       PDC relies on § 1367(c)(1), which allows district courts to decline to exercise

supplemental jurisdiction over claims that “raise[] a novel or complex issue of State law.”

See Doc. 22 at 12. Even assuming these claims will raise questions of first impression,

“§ 1367(c) is permissive; a court need not dismiss a case merely because it presents a

novel or difficult issue of state law.” Hunt Valley Baptist Church, Inc. v. Baltimore Cty.,

Md., No. ELH-17-804, 2017 WL 4641987, at *39 (D. Md. Oct. 17, 2017); see also

Shiflett v. GE Fanuc Automation Corp., No. 95–0073–C, 1996 WL 481082, at *2 (W.D.

Va. July 23, 1996) (declining to dismiss a pendant state law claim that presented a novel

or complex question of state law because adjudication of the claim together with federal

claims over which the court had original jurisdiction was “in the interests of fairness to

the litigants and judicial economy”). Any novelty in questions of state law would not

                                               13
outweigh the economy, convenience, and fairness interests that favor retaining the state

law claims against PDC. See Wood v. Crane Co., 764 F.3d 316, 320 n.4 (4th Cir. 2014).

   IV.      Attorney’s Fees

         PDC requests attorney’s fees following the Court’s dismissal of the Title VII and

ADA claims against it. Those statutes allow the Court, “in its discretion, [to] allow the

prevailing party . . . a reasonable attorney’s fee.” 42 U.S.C. § 12205; 42 U.S.C. § 2000e-

5(k); see also Tyler v. Kansas Lottery, 14 F. Supp. 2d 1220, 1228 (D. Kan. 1998) (“An

award of attorney’s fees is available under the ADA under the same standard as Title

VII.”). Assuming PDC is a “prevailing party” for obtaining a dismissal for lack of

subject matter jurisdiction, see Baiden-Adams v. Forsythe Transp., Inc., 988 F. Supp. 2d

584, 587 (E.D. Va. 2013) (noting this is an open question in the Fourth Circuit), the Court

declines to award attorney’s fees. Dr. Shaughnessy’s contention that the substantial

identity exception to the naming requirement applies was not so “clearly foreclosed by

existing law” as to warrant such an award. See Baiden-Adams, 988 F. Supp. 2d at 588.

   V.       Conclusion

         Dr. Shaughnessy did not name PDC in his charge of discrimination and he has not

alleged sufficient facts or offered sufficient evidence to show that the substantial identity

exception applies. Because Dr. Shaughnessy has not exhausted his administrative

remedies for his Title VII and ADA claims against PDC, the Court has no subject matter

jurisdiction over those claims. Though Dr. Shaughnessy’s arguments for jurisdiction

ultimately fall short, they were not so unreasonable as to justify an award of attorney’s

fees. See Christiansburg Garment Co. v. EEOC, 434 U.S. 414, 422 (1978).

                                               14
      Dr. Shaughnessy’s state law claims against PDC for wrongful discharge and

tortious interference with prospective economic advantage form part of the same case or

controversy as his Title VII and ADA claims against Duke. The considerations of

economy, fairness, and convenience weigh in favor of supplemental jurisdiction, which

the Court will exercise under § 1367(a).

      It is ORDERED that:

      1. The motion to dismiss filed by the defendant Private Diagnostic Clinic, Doc.

          21, is GRANTED in part and DENIED in part;

      2. Dr. Shaughnessy’s Title VII and ADA claims are dismissed to the extent they

          are directed at PDC; and

      3. Dr. Shaughnessy’s state law claims against PDC are not dismissed.

      This the 19th day of November, 2018.




                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE




                                             15
